DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 10 and 16 are objected to because of the following informalities:  
Claim 10, lines 8-9, it appears that the limitation “an exhaust gas inlet to the cooler” has been incorrectly repeated here. Thus, the repeated limitation in the claim should be deleted from the claim. Appropriate correction is required.
Claim 16, line 1, it appears the claim is depending on itself. However, based on the instant specification and the claim language, it appears claim 16 should correctly depend on dependent claim 15 instead. Thus, this claim dependency is being used in the rejection(s) below. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitations "the crankshaft" and “the fin” in lines 1 and 2.  There is insufficient antecedent basis for these limitations in the claim. Note, based on the earlier claim language, the limitation “the crankshaft” is being interpreted to read as “the crankcase”. Furthermore, with respect to the limitation “the fin”, the claim is currently depending on dependent claim 21; however, the claim appears to be referring to “a fin” recited in dependent claim 22. Thus, claim 23 is being rejected based on the interpretation that claim 23 depends on claim 22. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-16, 18-21 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 10,794,337 B2).
Re claim 10, Yang discloses an internal combustion engine 20 (fig. 1) comprising: 
a crankcase 30 including a cylinder block (also 30; see fig. 2); 

a cooler (e.g., EGR cooler 100; see fig. 3; col. 5, lines 8-15) configured for cooling recirculated exhaust gas; 
a planar flange surface (see fig. 2) for accommodating the cooler 100; 
a coolant inlet 33 to the cooler 100 (fig. 2); 
a coolant outlet 35 from the cooler 100 (fig. 2); 
an exhaust gas inlet (e.g., inlet tank 120; see fig. 5, col. 6, lines 22-52) to the cooler 100; and
an integrated exhaust gas feedthrough (e.g., all of the structural components of EGR cooler 100, as shown in fig. 5, is the claimed “integrated exhaust gas feedthrough) from the cooler 100, the cooler 100 including an internal cooling section (e.g., plurality of cooling tubes 110; see fig. 5, col. 5, lines 8-41).
Re claim 11, Yang also teaches wherein the internal cooling section (e.g., cooling tubes 110) includes turbulence generators (e.g., spacers 111). 
Note, as one skilled in the art would recognize that other than acting as “spacers 111” for the spacing of the plurality of cooling tubes 110, these “spacers 111” are also acting as “turbulence generators”, as claimed, since the cooling water will flow through the gaps/spacings between the plurality of cooling tubes 110 during operation and be obstructed by these spacers; thus creating a turbulent coolant flow. 
Re claim 12, Yang also teaches wherein the coolant inlet 33 (fig. 2) to the cooler 100 is configured to be regulatable
Re claim 13, Yang also implicitly teaches wherein the exhaust gas inlet to the cooler 100 is configured to be regulatable. Again, note that this is implicitly taught by the art of ICE exhaust gas recirculation (EGR) systems of conventional ICE. It is well recognized to one skilled in the art that the volume/rate of exhaust gas being recirculated back into the engine would have to be carefully regulated in order to enhance the exhaust gas pollution control system. Since this conventional ICE, as disclosed by Yang, clearly deals with an EGR cooler for cooling recirculated exhaust gas to be admitted back into the cylinders for further combustion, the conventional EGR valve, although not explicitly disclosed by Yang, is implicitly taught by Yang’s invention, in order to fully regulate the amount of exhaust gas into the disclosed EGR cooler. Thus, it is clear that the exhaust gas inlet (e.g., inlet tank 120) is “configured to be regulatable”. 
Re claim 14, Yang also teaches in figure 2 wherein the planar flange surface is situated on a longitudinal side of the crankcase 30 for accommodating the cooler 100 (via mounting space 31).
Re claims 15-16, Yang also teaches wherein diaphragms and/or throttle devices (e.g., protrusions 165 and guide protrusions 167; see fig. 8 and col. 5, line 53 thru col. 6, line 6) are inserted between the cooler 100 and the crankcase 30, and wherein the diaphragms and/or throttle devices (165, 167) inserted between the cooler 100 and the crankcase 30 are cast fins 167 and cast ribs 165.
Re claims 15-16, the claimed phases “cast” of “cast fin” and “cast ribs” are being treated as a product-by-process limitation and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Yang  is silent as to the process used to create the fins and ribs, it appears that the Yang’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of metallic material.  
Re claim 18, Yang also teaches a method for operating the internal combustion engine as recited in claim 10 comprising: recirculating exhaust gas from the internal combustion engine through the cooler 100 (see SUMMARY of invention).
Re claim 19, Yang teaches an internal combustion engine comprising: a crankcase 30 (fig. 2) including a cylinder block (also 30); a cylinder head (again not shown, but implicitly taught); and a cooler 100 (fig. 3 & 5) configured for cooling recirculated exhaust gas, the cooler 100 including an internal cooling section (e.g., cooling tubes 110), the cooler 100 being fastened (via bolts through bolt-holes provided on cover plate 160) to a planar flange surface (again, see fig. 2) of the cylinder block 30.
Re claim 20, Yang also teaches wherein the internal cooling section (e.g., cooling tubes 110) is housed inside of a cooling housing having a base body (e.g., see mounting space 31; see fig. 2 and col. 5, lines 8-15) that is an integral part of the crankcase 30.
Re claim 21, Yang also teaches wherein the cooler 100 (see fig. 3 & 5) includes an inlet connector (e.g., inlet tank 120) and an outlet connector (e.g., outlet tank 130) arranged and configured such that the recirculated exhaust gas flows through the inlet connector 120 into the internal cooling section 110 and then out of the outlet connector 130 (see col. 5, lines 8-15).
Re claim 24, Yang also teaches wherein the cooler 100 includes a cover (e.g., cover plate 160; see fig. 3 & 5 and col. 5, lines 8-25) fastened to the crankcase by screws (not shown, but screws/bolts through holes 169).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (‘337) in view of Choi (US 10,100,716 B2).
Re claim 17, Yang (‘337) discloses the invention as essentially claimed. However, Yang (‘337) fails to explicitly teach wherein the planar flange surface is situated at a longitudinal side of the cylinder head for accommodating the cooler.
However, the patent to Choi (‘716) teaches that it is conventional in the art of EGR coolers for internal combustion engines to provide an EGR cooler 135 (see fig. 4) being accommodated by a planar flange surface that is situated at a longitudinal side of a cylinder head 130 (see fig. 4). Choi also explicitly discloses in col. 6, lines 17-51 that such structure would allow for the omission of a need for a route of 
Thus it would have been obvious to one skilled in the art before the effectively filing date of the invention to modify the EGR cooler of Yang (‘337), such that the EGR cooler can instead be accommodated by a planar flange surface that is situated at a longitudinal side of the cylinder head, as clearly suggested and taught by Choi, in order to effectively improve the overall cooling efficiency of the EGR cooler for the reasons set forth above (see again col. 6, lines 45-51).
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (‘337) in view of Yang (US 2020/0263639 A1).
Re claims 22-23, Yang (‘337) discloses the invention as essentially claimed. Yang (‘337) fails to teach wherein at least one of the inlet connector or the outlet connector includes a fin extending outward therefrom, and wherein the crankcase includes a cast rib arranged across from the fin to define a gap for influencing a flow velocity of cooling water.
However, the patent application to Yang (‘639) teaches that it is conventional in EGR coolers 55 (see fig. 3) for internal combustion engines wherein at least one of an inlet connector (which is composed of inlet inclination portion 111 & inlet curved surface 113; see fig. 4) or an outlet connector (which is composed of outlet inclination portion 121 and outlet curved surface 119; see fig. 4) includes a fin (e.g., baffle 300; see fig. 3 and par. 0044) extending outward therefrom, and wherein the crankcase 20 (fig. 2) includes a cast rib (see the vertical ribs provide in between inlet 25 and outlet 27, as shown in figure 2) arranged across from the fin to define a gap for influencing a flow velocity of cooling water (This claimed structure is known and taught when considering both figures 2 and 3 in together as a combination with the disclosure provided above).
Thus it would have been obvious to one skilled in the art before the effectively filing date of the invention to modify the EGR cooler of Yang (‘337), such that at least one of the inlet connector or the . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior arts all teach similar EGR coolers being provided as an integrated part of either the cylinder block/crankcase or the cylinder head of the engine in order to allow for an increase in EGR cooling performance while at the same allowing for a more compact engine design. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747